--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


INCREMENTAL COMMITMENT AGREEMENT  NO. 1
 
This INCREMENTAL COMMITMENT AGREEMENT NO. 1, dated as of May 1, 2020 (this
“Agreement”), is entered into by and among each undersigned existing Lender and
each undersigned Additional Lender, in each case with First Incremental
Revolving Commitments as contemplated herein (each, an “Incremental Revolving
Loan Lender” and collectively, the “Incremental Revolving Loan Lenders”), IAA,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties party
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”).
 
PRELIMINARY STATEMENTS
 
WHEREAS, reference is made to the Credit Agreement, dated as of June 28, 2019
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement” and, as
amended by this Agreement, the “Amended Credit Agreement”), among the Borrower,
the lenders and issuing banks party thereto from time to time and the
Administrative Agent.  Capitalized terms used but not otherwise defined herein
are used with the meanings given in the Amended Credit Agreement;
 
WHEREAS, on the terms and subject to the conditions of the Credit Agreement,
pursuant to Section 4.17 thereof, the Borrower may obtain Incremental Revolving
Commitments by entering into one or more Incremental Commitment Agreements with
existing Lenders and Additional Lenders that have agreed to provide such
Incremental Revolving Commitments;
 
WHEREAS, in accordance with Section 4.17 of the Credit Agreement, the Borrower
hereby requests Incremental Revolving Commitments under the Credit Agreement in
an aggregate amount of One Hundred and Thirty-Six Million Dollars ($136,000,000)
(the “First Incremental Revolving Commitments” and the loans thereunder, the
“First Incremental Revolving Loans”), to be provided by the Incremental
Revolving Loan Lenders party hereto and effective on the Incremental Effective
Date (as defined below) pursuant to the terms hereof; and
 
WHEREAS, on the terms and subject to the conditions of the Credit Agreement and
this Agreement, the Incremental Revolving Loan Lenders are willing to extend
such First Incremental Revolving Commitments to the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.           Commitment. (a) Each Incremental Revolving Loan Lender
hereby commits, severally and not jointly, to provide its respective First
Incremental Revolving Commitments as set forth on Schedule A annexed hereto and
to make First Incremental Revolving Loans, on the terms and subject to the
conditions set forth herein and in the Credit Agreement.
 
(b)          By executing and delivering this Agreement, each Incremental
Revolving Loan Lender shall be deemed to confirm to and agree with the other
parties signatory hereto as follows: (i) such Incremental Revolving Loan Lender
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement; (ii) such Incremental Revolving Loan Lender confirms
that it has received a copy of this Agreement, the Credit Agreement and the
other Loan Documents, together with copies of the financial statements referred
to therein and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and
the Credit Agreement, as applicable, and that it is sophisticated with respect
to decisions to make loans similar to those contemplated to be made hereunder
and that it is experienced in making loans of such type; (iii) such Incremental
Revolving Loan Lender agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any Additional Other
Representative (as defined below) and based on such documents and information as
it shall deem appropriate at the time, make its own credit decisions in taking
or not taking action under this Agreement or the Credit Agreement; (iv) such
Incremental Revolving Loan Lender appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent, as the case may be, by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto; and (v) such Incremental Revolving Loan Lender agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the Credit Agreement it is required to perform as a
Lender.



--------------------------------------------------------------------------------

(c)         Status as a Lender; Status as Incremental Revolving Loans.  Each
Loan Party and each Incremental Revolving Loan Lender acknowledges and agrees
that, (i) upon its execution of this Agreement and the occurrence of the
Incremental Effective Date, each Incremental Revolving Loan Lender that is an
Additional Lender shall become a “Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender thereunder; (ii) notwithstanding anything to
the contrary in the Credit Agreement or any Loan Document, each First
Incremental Revolving Commitment shall be (A) incurred in the form of increases
to the Revolving Commitments, (B) deemed a Revolving Commitment under the
Revolving Facility, and (C) identical to and form part of such Revolving
Facility under, and for all purposes of, the Credit Agreement and the other Loan
Documents, with such terms and conditions applicable thereto as specified in the
Credit Agreement or such Loan Document; (iii) for purposes of Section 11.1 of
the Amended Credit Agreement, the First Incremental Revolving Loans shall be
considered collectively with all other Loans for purposes of making
determinations of “Required Lenders” (or for any consent requiring the consent
of affected Lenders or of all of the Lenders) and shall be treated as Revolving
Loans for all other purposes thereunder in accordance with the Amended Credit
Agreement; and (iv) the definition of “Obligations” shall be deemed to include
all unpaid principal of and accrued and unpaid interest on all First Incremental
Revolving Loans. For the avoidance of doubt, each party hereto acknowledges and
agrees that it is the intention of such party that the terms and conditions
applicable to, and the provisions in the Amended Credit Agreement and the other
Loan Documents relating to, the First Incremental Revolving Loans shall be
identical to the terms and conditions applicable to, and the provisions in the
Amended Credit Agreement and the other Loan Documents relating to, the Revolving
Loans incurred under the Revolving Facility.
 

SECTION 2.            Conditions to Effectiveness.  This Agreement shall become
a binding agreement of the parties hereto and the agreements set forth herein
shall become effective on the date of satisfaction (or waiver by each
Incremental Revolving Loan Lender) of the following conditions (the date such
conditions are satisfied or waived, the “Incremental Effective Date”):
 
(a)          this Agreement shall have been duly executed by the Borrower, each
other Loan Party, the Administrative Agent and each Incremental Revolving Loan
Lender, and delivered to the Administrative Agent;
 
(b)         the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that at the time of and
immediately after the Incremental Effective Date, the Incurrence of the First
Incremental Revolving Commitments and the making of any First Incremental
Revolving Loans on the Incremental Effective Date, no Default or Event of
Default shall have occurred and be continuing;


2

--------------------------------------------------------------------------------

(c)          the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the representations and
warranties set forth in each Loan Document (including those set forth in Section
4 of this Agreement) shall be true and correct in all material respects (other
than where a representation or warranty is already qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the Incremental Effective Date with the same effect as
though made on and as of such date except, to the extent such representations
and warranties refer to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or true and
correct in all respects where a representation or warranty is already qualified
by materiality) as of such earlier date;
 
(d)          the Administrative Agent shall have received, on behalf of itself
and the Incremental Revolving Loan Lenders, a satisfactory written opinion of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan Parties and
(ii) Ice Miller LLP, Indiana counsel to Automotive Recovery Services, Inc., in
each case, (x) dated the Incremental Effective Date, (y) addressed to the
Administrative Agent and each Incremental Revolving Loan Lender and, in each
case, each of their permitted assigns and (z) otherwise in form and substance
reasonably acceptable to the Administrative Agent;
 
(e)          the Administrative Agent shall have received confirmation
reasonably satisfactory to it that all fees required to be paid and all invoiced
expense reimbursements (to the extent invoiced at least three (3) Business Days
prior to the Incremental Effective Date) payable by any Loan Party for the
account of any of the Additional Other Representatives, the Administrative Agent
or the Incremental Revolving Loan Lenders (or any of their respective
Affiliates) on or before the Incremental Effective Date will be paid prior to or
concurrently with the effectiveness of this Agreement and the First Incremental
Revolving Commitments;
 
(f)          the Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower substantially in the form of Exhibit I
to the Credit Agreement certifying that the Loan Parties on a consolidated
basis, immediately after the consummation of the transactions to occur on the
Incremental Effective Date, are Solvent;
 
(g)         the Administrative Agent shall have received with respect to each
Loan Party: (i) Organizational Documents certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and complete as of the Incremental Effective Date or a certification that such
Organizational Documents have not changed since the Closing Date; (ii)
resolutions or other action duly adopted by the board of directors (or other
governing body) of such Loan Party authorizing and approving the transactions
contemplated by this Agreement and the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party; (iii)
incumbency certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require providing evidence as to the
identity, authority and capacity of each such Responsible Officer thereof
authorized to act in connection with this Agreement and the other Loan Documents
to which such Loan Party is a party; and (iv) such certificates of good standing
or the equivalent from such Loan Party’s jurisdiction of organization or
formation, as applicable, relating to the existence of each Loan Party, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel;


3

--------------------------------------------------------------------------------

(h)          after giving pro forma effect to any Incurrence or discharge of
Indebtedness on the Incremental Effective Date and all related transactions as
if completed on the first day of the twelve month period ending on the most
recent Test Date, the Borrower would have been in compliance with Section 8.1 of
the Credit Agreement on the Test Date (assuming compliance with Section 8.1 of
the Credit Agreement, as originally in effect or amended in accordance with the
date hereof, was required on the Test Date), and the Administrative Agent shall
have received a certificate from a Responsible Officer of the Borrower on or
prior to the Incremental Effective Date certifying the foregoing;
 
(i)           subject to Section 3, for each Mortgaged Property for which
Mortgages are existing prior to the Incremental Effective Date, the Borrower
shall deliver or cause to be delivered to Administrative Agent either:
 
(i)              (1) written confirmation (which confirmation may be provided in
the form of an electronic mail acknowledgment in form and substance reasonably
satisfactory to the Administrative Agent) from local counsel in the jurisdiction
in which the Mortgaged Property is located substantially to the effect that: (x)
the recording of the existing Mortgages is the only filing or recording
necessary to give constructive notice to third parties of the Lien created by
such Mortgages as security for the Loans, including the Loans evidenced by the
Amended Credit Agreement, for the benefit of the Secured Parties; and (y) no
other documents, instruments, filings, recordings, re-recordings, re-filings or
other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued enforceability, validity or priority of
the Lien created by such Mortgages as security for the Loans, including the
Loans evidenced by the Amended Credit Agreement, for the benefit of the Secured
Parties; and (2) an updated title search report (in form and substance
reasonably satisfactory to the Administrative Agent) for the Mortgaged Property
applicable to such Mortgages; or
 
(ii)              (1) a Modification; (2) an endorsement to the existing title
insurance policy for the applicable Mortgaged Property, date down(s) or other
evidence reasonably satisfactory to the Administrative Agent confirming and/or
insuring that since the issuance of the existing title insurance policy for the
applicable Mortgaged Property there has been no change in the condition of title
and that  no intervening liens or encumbrances have been filed or recorded
against the applicable Mortgaged Property since the issuance of the existing
title insurance policy (other than Permitted Encumbrances), a copy of all
recorded documents referred to, or listed as exceptions to title in, the title
policies and a copy of all other material documents filed or recorded against
the Mortgaged Properties; (3) such owner’s title affidavits as may be reasonably
required by the title insurer with respect to any required Modifications of or
endorsements to the applicable title insurance policy, including therein any
so-called “no change” survey affidavit; (4) any other documents or items
reasonably necessary to maintain the continuing priority of the Lien of such
Mortgages as security for the Loans or required in connection with the recording
of such Modifications and issuance of such endorsements, including evidence
reasonably satisfactory to Administrative Agent that all premiums in respect of
each such endorsement, all charges for mortgage recording tax, and all related
expenses, if any, have been paid; and (5) in the case of a Modification, an
opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) in each state in which a Mortgaged Property is located,
with respect to the enforceability of the Modification recorded in such state,
together with such other matters as Administrative Agent may reasonably request,
in each case in form and substance reasonably satisfactory to Administrative
Agent; and


4

--------------------------------------------------------------------------------

(j)         the Borrower shall have provided the documentation and other
information to the Administrative Agent and the Incremental Revolving Loan
Lenders that are required by regulatory authorities under the applicable
“know-your-customer” rules and regulations and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation
and that have been reasonably requested by the Incremental Revolving Loan
Lenders prior to the Incremental Effective Date.
 
SECTION 3.             Post-Effective Date Conditions.  To the extent the
requirements of Section 2(i) have not been satisfied on or prior to the
Incremental Effective Date after the use of the Borrower’s commercially
reasonable efforts to do so, the Borrower shall deliver, or cause to be
delivered, to the Administrative Agent within ninety (90) days after the
Incremental Effective Date (or such longer period as the Administrative Agent
may agree in its sole discretion), the documents specified in Section 2(i).
 
SECTION 4.             Representations and Warranties.  The Borrower represents
and warrants that:
 
(a)          Authority.  Each of the Borrower and the other Loan Parties have
the requisite organizational power and authority to execute and deliver this
Agreement and perform its obligations under this Agreement and the Amended
Credit Agreement, as applicable.  Each Loan Party has the requisite
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents, as amended hereby.  The execution,
delivery and performance by the Borrower and the other Loan Parties of this
Agreement, and the performance by each Loan Party of each Loan Document (as
amended hereby) to which it is a party have been duly approved by all necessary
organizational action of such Loan Party.
 
(b)         Enforceability.  This Agreement has been duly executed and delivered
by the Borrower and each other Loan Party.  When the conditions to effectiveness
in Section 2 of this Agreement have been satisfied, each of this Agreement and
each Loan Document (as amended hereby) is the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought in proceedings in equity or
at law).
 
(c)         Representations and Warranties.  The representations and warranties
made by any Loan Party in or pursuant to the Loan Documents are true and correct
in all material respects (other than where a representation or warranty is
already qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the Incremental
Effective Date as if made on and as of such date, except to the extent that such
representations and warranties refer to an earlier date (in which case they are
true and correct in all material respects (or true and correct in all respects
where a representation or warranty is already qualified by materiality) as of
such earlier date).
 
(d)          No Default.  No Default or Event of Default shall have occurred and
be continuing on the date hereof or after giving effect to this Agreement.
 
(e)          Use of Proceeds.  The Borrower shall use the proceeds of the First
Incremental Revolving Loans pursuant to the terms of Section 5 of this
Agreement.
 
SECTION 5.             Use of Proceeds.  The proceeds of the First Incremental
Revolving Loans shall be used solely for general corporate purposes of the
Borrower and its Subsidiaries, including to fund acquisitions.
 
5

--------------------------------------------------------------------------------

SECTION 6.             Reference to and Effect on the Loan Documents.
 
(a)         On and after the Incremental Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Credit Agreement.
 
(b)         The Amended Credit Agreement and the other Loan Documents are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations under and as defined in the
Amended Credit Agreement.
 
(c)          The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver or
amendment of any provision of any of the Loan Documents.  This Agreement shall
not constitute a novation of the Credit Agreement or any other Loan Document.
 
(d)         The Borrower and the other parties hereto acknowledge and agree
that, on and after the Incremental Effective Date, this Agreement and each of
the other Loan Documents to be executed and delivered by a Loan Party shall
constitute a Loan Document for all purposes of the Amended Credit Agreement.
 
(e)          The provisions of Sections 11.12 and 11.16 of the Credit Agreement
shall apply with like effect to this Agreement.
 
SECTION 7.           Reaffirmation. Each of the Grantors (as defined in the
Guarantee and Collateral Agreement) hereby (i) confirms and agrees that the
Guarantee and Collateral Agreement, the other Security Documents and all of the
Collateral (as defined in the Guarantee and Collateral Agreement) described in
the foregoing do, and shall continue to, secure the payment and performance of
all of the Secured Obligations (as defined in the Guarantee and Collateral
Agreement), after giving effect to this Agreement, (ii) reaffirms the security
interest granted by such Grantor to the Administrative Agent and the Secured
Parties (including the Incremental Revolving Loan Lenders) and reaffirms the
guaranties made pursuant to the Guarantee and Collateral Agreement, (iii)
acknowledges and agrees that the grants of security interests by and the
guaranties of the Grantors contained in the Guarantee and Collateral Agreement
are, and shall remain, in full force and effect after giving effect to this
Agreement, (iv) grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Collateral (as defined in the
Guarantee and Collateral Agreement) as collateral security for the complete
payment and performance of such Grantors’ Secured Obligations (as defined in the
Guarantee and Collateral Agreement) and (v) authorizes the filing of financing
statements as set forth in Section 7.3 of the Guarantee and Collateral
Agreement.
 
SECTION 8.           Pro Rata Reallocations. On the Incremental Effective Date,
(i) each Revolving Lender existing immediately prior to the Incremental
Effective Date will automatically and without further act be deemed to have
assigned to each Incremental Revolving Loan Lender, and each Incremental
Revolving Loan Lender will automatically and without further act be deemed to
have assumed a portion of such Revolving Lender’s participations in outstanding
Letters of Credit and Swingline Loans under the Credit Agreement such that,
after giving effect to each deemed assignment and assumption of participations,
all of the Revolving Lenders’ (including each Incremental Revolving Loan Lender)
(A) participations in Letters of Credit under the Amended Credit Agreement and
(B) participations in Swingline Loans under the Amended Credit Agreement shall
be held on a pro rata basis on the basis of their respective Revolving
Commitments (after giving effect to any increase in the Revolving Commitment
pursuant to this Agreement) and (ii) the existing Revolving Lenders shall assign
Revolving Loans to certain other Revolving Lenders (including the Incremental
Revolving Loan Lenders), and such other Revolving Lenders (including the
Incremental Revolving Loan Lenders) shall purchase such Revolving Loans, in each
case to the extent necessary so that all of the Revolving Lenders participate in
each outstanding borrowing of Revolving Loans pro rata on the basis of their
respective Revolving Commitments (after giving effect to any increase in the
Revolving Commitment pursuant to this Agreement); it being understood and agreed
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained in the Credit Agreement shall not apply to the transactions effected
pursuant to this Section 8.
 
6

--------------------------------------------------------------------------------

SECTION 9.           Additional Other Representatives. The Borrower agrees that
(a)(i) JPMorgan Chase Bank, N.A. has been appointed as sole lead arranger and
lead left bookrunner for the First Incremental Revolving Commitments (in such
capacities, the “Lead Arranger”), (ii) each of SunTrust Robinson Humphrey, Inc.,
Barclays Bank PLC (“Barclays”), BofA Securities, Inc., Goldman Sachs Bank USA
and Morgan Stanley Senior Funding, Inc. (“Morgan Stanley”) is hereby appointed
as a joint bookrunner for the First Incremental Revolving Commitments (in such
capacities, the “Joint Bookrunners”), (iii) each of Truist Bank, Bank of
America, N.A., Barclays, Goldman Sachs Bank USA and Morgan Stanley is hereby
appointed as a co-syndication agent for the First Incremental Revolving
Commitments (in such capacities, the “Syndication Agents”) and (iv) each of BMO
Capital Markets Corp. and Fifth Third Bank, National Association is hereby
appointed as a co-documentation agent for the First Incremental Revolving
Commitments (in such capacities, the “Documentation Agents”; the Lead Arranger,
the Joint Bookrunners, the Syndication Agents and the Documentation Agents,
collectively, the “Additional Other Representatives”), (b) on and after the
Incremental Effective Date, each of the Additional Other Representatives shall
be deemed to be a “Other Representative” under the Amended Credit Agreement and
shall be entitled to the privileges, indemnification, immunities and other
benefits afforded to the Other Representatives pursuant to Article X and Section
11.5 of the Amended Credit Agreement and shall be subject to Section 11.15 of
the Amended Credit Agreement and (c) except as otherwise agreed to in writing by
the Borrower and each Additional Other Representative or expressly as set forth
in the Amended Credit Agreement with respect to the Other Representatives, such
Additional Other Representative, solely in its capacity as such, shall have no
duties, responsibilities or liabilities with respect to the First Incremental
Revolving Commitments under this Agreement, the Amended Credit Agreement or any
other Loan Document.
 
SECTION 10.           Fees. The Borrower agrees to pay (or cause to be paid) to
the Administrative Agent and the Incremental Revolving Loan Lenders (or their
respective affiliates, as applicable) any fees in the amounts and on the dates
previously agreed to in writing by the Borrower, on the one hand, and the
Administrative Agent or any Incremental Revolving Loan Lender (or their
respective affiliates), on the other hand, in connection with the First
Incremental Revolving Commitments and/or this Agreement.
 
SECTION 11.          Counterparts.  This Agreement (including all consents and
authorizations relating hereto) may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement (or any consent or
authorization relating hereto) by electronic transmission or facsimile shall be
effective and enforceable as delivery of a manually executed counterpart
thereof.  The Administrative Agent will not have any responsibility for
determining whether (and makes no representation as to whether) any such
counterpart has been duly authorized, executed or delivered or is enforceable
against any party hereto.  The words “execution,” “signed,” “signature,” and
words of like import in this Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


7

--------------------------------------------------------------------------------

SECTION 12.          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[signature pages follow]


8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.





BORROWER:

 

IAA, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Senior Vice-President, Secretary & General
Counsel

     



SUBSIDIARY GUARANTORS:

 

AUTO DISPOSAL SYSTEMS, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

     



AUTOMOTIVE RECOVERY SERVICES, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

     



AXLE HOLDINGS ACQUISITION COMPANY, LLC

 

By:
/s/ J. Sidney Peryar

   
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

     



AXLE HOLDINGS, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



IMPACT TEXAS, LLC

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



IAA ACQUISITION CORP.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



INSURANCE AUTO AUCTIONS CORP.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



IAA HOLDINGS, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



INSURANCE AUTO AUCTIONS, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



INSURANCE AUTO AUCTIONS OF GEORGIA LLC

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



IAA SERVICES, INC.

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



INSURANCE AUTO AUCTIONS TENNESSEE LLC

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Executive Vice-President, Chief Legal
Officer & Secretary

 



DECISION DYNAMICS, LLC

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Secretary

 



DDI MVS GROUP, LLC

 

By:
/s/ J. Sidney Peryar


 
Name:
J. Sidney Peryar

 
Title:
Secretary



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an Incremental Revolving Loan Lender



By:
/s/ Brendan Korb

   


 
Name:
Brendan Korb

 
Title:
Vice President



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------





TRUIST BANK,

as an Incremental Revolving Loan Lender

 

By:
/s/ Sheryl Squires Kerley


 
Name:
Sheryl Squires Kerley

 
Title:
Vice President



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,

as an Incremental Revolving Loan Lender

 

By:
/s/ Daniel Phelan


 
Name:
Daniel Phelan

 
Title:
Vice President



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC,

as an Incremental Revolving Loan Lender

 

By:
/s/ Craig Malloy


 
Name:
Craig Malloy

 
Title:
Director



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA,

as an Incremental Revolving Loan Lender



By:
/s/ Ryan Durkin


 
Name:
Ryan Durkin

 
Title:
Authorized Signatory



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



Morgan Stanley Bank, N.A.,

as an Incremental Revolving Loan Lender



By:
/s/ Alysha Salinger


 
Name:
Alysha Salinger

 
Title:
Authorized Signatory



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------

 
BMO Harris Bank N.A.,
 
as an Incremental Revolving Loan Lender
     
By:
/s/ Josh Hovermale

   
Name:
Josh Hovermale
   
Title:
Director



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------



Fifth Third Bank, N.A.,

as an Incremental Revolving Loan Lender

 

By:
/s/ Mike Gifford


 
Name:
Mike Gifford

 
Title:
Director



[Signature Page to Incremental Commitment Agreement No. 1]



--------------------------------------------------------------------------------

SCHEDULE A
TO INCREMENTAL COMMITMENT AGREEMENT NO. 1


Name of Lender
 
First Incremental
Revolving Commitment
 
TRUIST BANK
 
$
26,600,000.00
 
JPMORGAN CHASE BANK, N.A.
 
$
23,000,000.00
 
BANK OF AMERICA, N.A.
 
$
16,600,000.00
 
BARCLAYS BANK PLC
 
$
16,600,000.00
 
GOLDMAN SACHS BANK USA
 
$
16,600,000.00
 
MORGAN STANLEY BANK, N.A.
 
$
16,600,000.00
 
BMO HARRIS BANK, N.A.
 
$
10,000,000.00
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
 
$
10,000,000.00
     
Total: $136,000,000.00
 





Schedule A

--------------------------------------------------------------------------------